IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00317-CR
                                 No. 10-14-00318-CR

JESSE WAYLON WALKER,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 82nd District Court
                                Falls County, Texas
                          Trial Court Nos. 9387 and 9408


                          MEMORANDUM OPINION


      Appellant Jesse Waylon Walker appeals pro se from two plea-bargained

judgments of conviction. The trial court’s certification of defendant’s right of appeal in

each case states that the defendant waived the right of appeal. See TEX. R. APP. P.

25.2(d). The judgments in each case reflect a guilty plea, and in his notices of appeal,

Walker admits that he pleaded guilty under a plea bargain.
        In his notices, Walker asserts that he received ineffective assistance of counsel

and that he pleaded guilty “under duress by counsel,” but those are insufficient

grounds for continuing these direct appeals. See TEX. R. APP. P. 25.2(a)(2); Pena v. State,

323 S.W.3d 522, 525-26 (Tex. App.—Corpus Christi 2010, no pet.); Webb v. State, 244
S.W.3d 543, 547 (Tex. App.—Houston [1st Dist.] 2007, no pet.).

        Furthermore, sentence was imposed in each case on July 24, 2014, and his notices

of appeal were filed on October 10, 2014. Walker’s notices of appeal are untimely, and

we have no jurisdiction of an untimely appeal. See TEX. R. APP. P. 26.2(a)(1) (requiring

the filing of notice of appeal within 30 days of sentence being imposed); Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (no appellate jurisdiction where notice of

appeal is untimely).

        For the above reasons, these appeals are dismissed.



                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals dismissed
Opinion delivered and filed October 23, 2014
Do not publish
[CRPM]




Walker v. State                                                                      Page 2
Walker v. State   Page 3